Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 29, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146159 & (21)(22)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 146159
                                                                     COA: 309508
                                                                     Wayne CC: 06-014443-FC
  CAROL ANN POOLE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 19, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion for appointment of counsel and motion to remand are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 29, 2013                      _________________________________________
         h0422                                                                  Clerk